ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_04_FR.txt.                                                                                                               194




                         OPINION INDIVIDUELLE DE M. LE JUGE SKOTNIKOV

                 [Traduction]

                                                          Compétence

                    1. Selon le paragraphe 129 de l’arrêt de 2008 (Application de la conven‑
                 tion pour la prévention et la répression du crime de génocide (Croatie
                 c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 460), la
                 Cour était censée procéder à un examen au fond avant de se prononcer
                 sur les deux « questions indissociables » qu’étaient la compétence et la
                 recevabilité 1. Or, dans le présent arrêt, la Cour s’est prononcée sur sa
                 compétence sans avoir examiné un quelconque élément de fond et en trai-
                 tant séparément la question de la recevabilité. Je suis d’accord avec cette
                 démarche. Il ressort en effet clairement de la jurisprudence bien établie de
                 la Cour que les questions de compétence et de recevabilité sont manifes-
                 tement dissociables et que celle de la compétence doit être, et a toujours
                 été, examinée d’abord. En second lieu, la Cour pouvait, dans la présente
                 affaire, se prononcer sur sa compétence sans aborder le fond. En fait, elle
                 n’a invoqué dans l’arrêt aucun élément de fond pour se déclarer compé-
                 tente. Il me semble également utile de noter que, en choisissant cette
                 démarche, la Cour a clairement manifesté que la question de l’attribution
                 selon les règles générales de la responsabilité de l’Etat ne pouvait être
                 confondue ni conjuguée avec celle de la compétence fondée sur le consen-
                 tement 2.
                    2. Bien que je souscrive à la démarche générale suivie par la Cour
                 à l’égard du paragraphe 129 de son arrêt de 2008, je ne puis m’associer à

                     1   Le paragraphe 129 de l’arrêt de 2008 se lit comme suit :
                            « De l’avis de la Cour, les questions de compétence et de recevabilité soulevées
                         par l’exception préliminaire ratione temporis de la Serbie constituent, en la présente
                         affaire, deux questions indissociables. La première est celle de savoir si la Cour a
                         compétence pour déterminer si des violations de la convention sur le génocide ont été
                         commises, à la lumière des faits antérieurs à la date à laquelle la RFY a commencé à
                         exister en tant qu’Etat distinct, ayant à ce titre la capacité d’être partie à cet instru-
                         ment ; cela revient à se demander si les obligations en vertu de la Convention étaient
                         opposables à la RFY antérieurement au 27 avril 1992. La seconde question, qui porte
                         sur la recevabilité de la demande concernant ces faits, et qui a trait à l’attribution,
                         est celle des conséquences à tirer quant à la responsabilité de la RFY à raison desdits
                         faits en vertu des règles générales de la responsabilité de l’Etat. Pour que la Cour
                         puisse se prononcer sur chacune de ces questions, elle devra disposer de davantage
                         d’éléments. »
                    2 Application de la convention pour la prévention et la répression du crime de génocide

                 (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, opinion dissidente
                 de M. le juge Skotnikov, p. 547‑548, par. 4.

                                                                                                              195




7 CIJ1077.indb 387                                                                                                    18/04/16 08:54

                         application de convention génocide (op. ind. skotnikov)                            195

                 sa conclusion sur la compétence. Au paragraphe 117 de l’arrêt, elle dit
                 que,
                       « [a]yant conclu dans son arrêt de 2008 que le présent différend rele-
                       vait de l’article IX de la convention sur le génocide dans la mesure où
                       il se rapporte à des actes supposés avoir été commis après le
                       27 avril 1992, la Cour en vient à présent à la conclusion que le diffé-
                       rend entre également dans le champ dudit article dans la mesure où
                       il se rapporte à des actes qui seraient antérieurs à cette date [la date
                       à laquelle la RFY a commencé à exister], et qu’elle a compétence
                       pour connaître de la demande de la Croatie dans son ensemble » 3.
                 Toutefois, il ne suffit pas pour établir la compétence qu’il y ait entre les
                 parties un différend relevant de l’article IX. L’existence d’un différend est
                 certes un élément indispensable de la compétence, mais, comme la Cour
                 l’a dit à d’innombrables reprises, c’est le principe fondamental du consen-
                 tement qui forme l’assise de la compétence. L’arrêt fait complètement
                 abstraction de la question du consentement en confondant compétence et
                 droit applicable. Le paragraphe 115 du présent arrêt invoque le para-
                 graphe 149 de l’arrêt de 2007 en l’affaire de l’Application de la convention
                 pour la prévention et la répression du crime de génocide (Bosnie-Herzégo‑
                 vine c. Serbie‑et‑Monténégro) (C.I.J. Recueil 2007 (I), p. 105), même si le
                 paragraphe en question traitait du droit applicable en dehors de la
                 convention sur le génocide. Il y a certes là une question dont la Cour doit
                 s’occuper une fois qu’elle a établi sa compétence. C’est d’ailleurs précisé-
                 ment ce qu’elle fait dans le présent arrêt ; ayant conclu — erronément
                 selon moi — qu’elle a compétence, la Cour formule, au paragraphe 125,
                 un énoncé identique en substance à celui du paragraphe 149 de l’arrêt
                 de 2007, affirmant notamment que
                       « [e]n se prononçant sur des différends relatifs à l’interprétation, à
                       l’application ou à l’exécution de la Convention, y compris la respon-
                       sabilité d’un Etat en matière de génocide, la Cour s’appuie sur la
                       Convention mais également sur les autres règles pertinentes du droit
                       international, en particulier celles régissant l’interprétation des trai-
                       tés et la responsabilité de l’Etat pour fait internationalement illicite ».

                     3 La Cour, lorsqu’elle a examiné dans son arrêt de 2008 la première exception préli-

                 minaire de la Serbie, s’est penchée non pas sur la question de savoir si le différend entrait
                 dans le champ d’application de l’article IX de la convention sur le génocide, mais sur celle
                 de savoir si la Croatie avait légitimement introduit une instance contre la Serbie, confor-
                 mément à l’article 35 du Statut de la Cour, étant donné qu’elle n’était pas membre des
                 Nations Unies à la date du dépôt de la requête (Application de la convention pour la préven‑
                 tion et la répression du crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2008, p. 429‑444, par. 57‑92) et sur la question de savoir si la Serbie était
                 partie à la convention sur le génocide à cette même date (ibid., p. 444‑455, par. 93‑117). La
                 troisième exception préliminaire de la Serbie concernait la question de savoir si certaines
                 demandes de la Croatie, relatives à la traduction en justice de certaines personnes, à des
                 renseignements sur le sort des personnes portées disparues et à la restitution de biens cultu-
                 rels, étaient devenues sans objet (ibid., p. 460‑465, par. 131‑144).

                                                                                                            196




7 CIJ1077.indb 389                                                                                                  18/04/16 08:54

                       application de convention génocide (op. ind. skotnikov)            196

                  Cependant, déterminer le droit qui serait applicable si la Cour avait com-
                  pétence ne saurait tenir lieu de décision sur la question de savoir si la Cour
                  a effectivement compétence en vertu de l’article IX de la convention sur le
                  génocide. Dans le présent arrêt, la tâche qui incombait à la Cour était
                  soit de déterminer par quel mécanisme juridique la RFY avait assumé les
                  obligations découlant de la convention sur le génocide avant d’avoir com-
                  mencé à exister, soit d’établir qu’aucun mécanisme juridique de cette
                  nature n’existait.
                     3. En fin de compte, la Cour ne fait ni l’un ni l’autre. Elle se contente
                  de laisser entendre que des obligations découlant de la convention sur le
                  génocide pouvaient être opposables à la RFY pour des actes antérieurs au
                  27 avril 1992 en vertu, comme le soutenait la Croatie, de la succession de
                  la responsabilité. Elle transforme ensuite cette question préliminaire en
                  question de fond (voir arrêt, par. 117), puis se demande si des actes
                  contraires à la convention sur le génocide ont été commis avant le
                  27 avril 1992. Ayant conclu par la négative, la Cour ne revient plus à la
                  question de la succession de la responsabilité.
                     4. Si elle avait traité cette question comme préliminaire, ainsi qu’elle
                  aurait dû le faire, la Cour, pour établir le consentement de la Serbie à sa
                  compétence, aurait eu à démontrer que la doctrine de la succession de la
                  responsabilité faisait partie du droit international général au moment de
                  la succession de la Serbie à l’égard de la convention sur le génocide le
                  27 avril 1992. C’eût été, bien entendu, une entreprise impossible, vu que
                  pareille hypothèse n’est en rien étayée par la jurisprudence de la Cour ou
                  par la pratique des Etats.
                     5. De plus, la Cour a clairement indiqué qu’elle était encline à rejeter la
                  notion de succession de la responsabilité lorsqu’elle a décidé, tant dans son
                  arrêt de 2007 en l’affaire bosniaque que dans son arrêt de 2008 sur les
                  exceptions préliminaires dans la présente espèce, que le Monténégro, Etat
                  successeur de la Serbie‑et‑Monténégro (prédécesseur de la RFY), n’avait
                  pas consenti à la compétence de la Cour et ne pouvait donc être défen-
                  deur dans ces affaires (Application de la convention pour la prévention et
                  la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie-et-­
                  Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 75‑76, par. 75-77 ; Applica‑
                  tion de la convention pour la prévention et la répression du crime de génocide
                  (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008,
                  p. 423, par. 32‑33). De même, la RFY (Serbie actuelle) était un Etat suc-
                  cesseur de la RFSY. Comme le Monténégro à l’égard de la commu-
                  nauté étatique de Serbie‑et‑Monténégro, la Serbie n’a pas hérité du
                  droit à la personnalité juridique internationale de la RFSY. Comme le
                  Monténégro encore, elle n’a pas, dans la présente affaire, assumé la
                 ­responsabilité de la conduite de l’Etat qui l’a précédée et n’a donc pas
                  consenti à la compétence de la Cour à l’égard de cet Etat. Malgré cela, la
                  Cour formule sans y voir aucun problème de compétence les ­questions
                 ci‑après, qu’elle estime devoir examiner pour déterminer si la Serbie peut
                  être tenue responsable des violations alléguées de la convention sur le
                  génocide :

                                                                                          197




7 CIJ1077.indb 391                                                                                 18/04/16 08:54

                        application de convention génocide (op. ind. skotnikov)             197

                     « 1) si les actes [antérieurs à la date à laquelle la RFY a commencé à
                          exister] allégués par la Croatie ont été commis et, le cas échéant,
                          s’ils contrevenaient à la Convention ;
                       2) dans l’affirmative, si ces actes étaient attribuables à la RFSY au
                          moment où ils ont été commis et ont engagé la responsabilité de
                          cette dernière ; et
                       3) à supposer que la responsabilité de la RFSY ait été engagée, si la
                          RFY a succédé à cette responsabilité » (arrêt, par. 112).
                 Le fait que la Cour se borne à répondre à la première question ne rend
                 pas cette « solution en trois étapes » plus acceptable. Je ne vois pas com-
                 ment ce raisonnement peut être justifié par l’observation d’évidence
                 que fait la Cour, à savoir que la RFSY, dont elle se propose de détermi-
                 ner la responsabilité ou l’absence de responsabilité, « a cessé d’exister … [,]
                 n’est plus titulaire d’aucun droit et n’a plus la capacité de donner ou de
                 refuser de donner son consentement à la compétence de la Cour » (ibid.,
                 par. 116).
                    6. En 2008, la Cour avait dit :
                      « [l]a première [question] est celle de savoir si la Cour a compétence
                      pour déterminer si des violations de la convention sur le génocide ont
                      été commises, à la lumière des faits antérieurs à la date à laquelle la
                      RFY a commencé à exister en tant qu’Etat distinct, ayant à ce titre
                      la capacité d’être partie à cet instrument ; cela revient à se demander
                      si les obligations en vertu de la Convention étaient opposables à la RFY
                      antérieurement au 27 avril 1992 » (Application de la convention pour la
                      prévention et la répression du crime de génocide (Croatie c. Serbie),
                      exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 460, par. 129 ;
                      les italiques sont de moi).
                 En 2015, la Cour, tout simplement, se dispense de cet examen qui lui parais-
                 sait pourtant indispensable en 2008 pour traiter la question de la compé-
                 tence soulevée par la Serbie dans sa deuxième exception préliminaire. La
                 Cour faillit ainsi au devoir qui lui incombe de s’assurer de sa compétence
                 (voir, par exemple, Immunités juridictionnelles de l’Etat (Allemagne c. Ita‑
                 lie ; Grèce (intervenant)), arrêt, C.I.J. Recueil 2012 (I), p. 118, par. 40).
                    7. Enfin, avant de passer au fond, je note ce qui suit : en 2004, dans les
                 affaires relatives à la Licéité de l’emploi de la force, la Cour a jugé que la
                 RFY n’avait pas qualité pour ester devant elle, étant devenue Membre de
                 l’Organisation des Nations Unies le 1er novembre 2000 et n’étant donc pas
                 partie au Statut de la Cour internationale de Justice le 29 avril 1999, date
                 du dépôt des requêtes (voir, par exemple, Licéité de l’emploi de la force
                 (Serbie‑et‑Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
                 Recueil 2004 (I), p. 310‑311, par. 78‑79). En 2007, en l’affaire Bosnie Her‑
                 zégovine c. Serbie-et-Monténégro, la Cour a dit que, avant de statuer sur sa
                 compétence dans son arrêt de 1996 sur les exceptions préliminaires, elle
                 avait « nécessairement … [,] en toute logique », dû considérer la question
                 de la qualité de la RFY pour se présenter devant elle, même si ledit arrêt

                                                                                            198




7 CIJ1077.indb 393                                                                                 18/04/16 08:54

                         application de convention génocide (op. ind. skotnikov)                           198

                 ne contenait aucune mention à cet effet 4 (Application de la convention pour
                 la prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                 c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 98‑102,
                 par. 132‑140). Il ne peut y avoir qu’une seule interprétation « nécessaire »
                 de cette « logique » de 2007 : en 1996, la RFY était, aux yeux de la Cour,
                 un Etat partie au Statut de la Cour et un Etat Membre de l’Organisation
                 des Nations Unies à la date du dépôt de la requête introductive d’instance
                 pertinente, soit le 20 mars 1993 5. Dans son arrêt de 2008 sur les exceptions
                 préliminaires en la présente affaire, une idée nouvelle était avancée : peu
                 importait que la Cour n’ait été ouverte à la RFY qu’à partir du
                 1er novembre 2000, date de son admission à l’Organisation des
                 Nations Unies (Application de la convention pour la prévention et la répres‑
                 sion du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2008, p. 444, par. 91), puisque la Croatie aurait sim-
                 plement pu déposer à nouveau sa requête du 2 juillet 1999 après le
                 1er novembre 2000 (ibid., p. 429‑444, par. 57‑92) 6. En d’autres termes, ce
                 qui était un obstacle insurmontable à la compétence de la Cour dans les
                 affaires relatives à la Licéité de l’emploi de la force est devenu une question
                 de procédure mineure dans la présente affaire.
                    8. Ainsi, en examinant les affaires susmentionnées, issues d’événements
                 liés à la dissolution de la RFSY, la Cour a créé au moins trois « univers
                 parallèles ». Dans l’un, la RFY n’était pas membre de l’Organisation des
                 Nations Unies avant le 1er novembre 2000 (arrêt de 2004 sur les excep-
                 tions préliminaires, Licéité de l’emploi de la force). Dans le second, la
                 RFY était Membre de l’Organisation des Nations Unies bien avant cette
                 date (voir l’arrêt de 2007 en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑­
                 Monténégro). Dans le troisième univers, l’appartenance de la RFY aux
                 Nations Unies à la date d’introduction de l’instance, ou plutôt, sa non‑­
                 appartenance, n’a aucune conséquence (voir l’arrêt de 2008 sur les excep-
                 tions préliminaires, Croatie c. Serbie). En 2015, dans le présent arrêt, un
                 quatrième « univers parallèle », très particulier, a fait son apparition — un
                 univers où la Cour suspend son jugement sur la question de savoir si la
                 RFY a pu être liée par des obligations découlant de la convention sur le
                 génocide avant de commencer à exister en tant qu’Etat ; cela n’empêche
                 cependant pas la Cour de se prononcer sur la partie de la demande de la
                 Croatie qui concerne la période pendant laquelle la RFY n’existait pas.

                     4 Voir Application de la convention pour la prévention et la répression du crime de géno‑

                  cide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), déclara-
                  tion de M. le juge Skotnikov, p. 366‑367.
                     5 Il ressort clairement des arrêts dans les affaires relatives à la Licéité de l’emploi

                  de la force que la Cour n’a examiné la question de la situation de la Serbie vis-à-vis de
                 l’Organisation des Nations Unies pour la première fois qu’en 2004 (voir Licéité de
                 ­
                 ­l’emploi de la force (Serbie‑et‑Monténégro c. Belgique), exceptions préliminaires, arrêt,
                  C.I.J. Recueil 2004 (I), p. 310‑311, par. 79).
                     6 Voir Application de la convention pour la prévention et la répression du crime de géno‑

                  cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, opinion dissi-
                  dente de M. le juge Skotnikov, p. 546, par. 1.

                                                                                                           199




7 CIJ1077.indb 395                                                                                                 18/04/16 08:54

                        application de convention génocide (op. ind. skotnikov)                         199

                    9. Je ne puis que me dire soulagé que le présent arrêt constitue le cha-
                 pitre final de cette étrange et passablement tortueuse succession de curieuses
                 constructions sur la compétence qui, pour reprendre les mots employés par
                 la Cour dans un contexte différent mais connexe, « ne laisse pas de susciter
                 des difficultés juridiques » (Application de la convention pour la prévention
                 et la répression du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie
                 (Serbie‑et‑Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
                 C.I.J. Recueil 1993, p. 14, par. 18 ; Application de la convention pour la pré‑
                 vention et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie‑
                 et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 97‑98, par. 130‑131).


                                                           Fond

                    10. Je maintiens le point de vue que j’ai exprimé dans ma déclaration
                 jointe à l’arrêt de 2007, à savoir que rien dans l’article IX de la convention
                 sur le génocide ne donne à penser que la Cour ait le droit d’aller au‑delà du
                 règlement de différends concernant la responsabilité de l’Etat en matière de
                 génocide et autres actes énumérés en son article III 7. Quant à savoir si le
                 crime de génocide ou d’autres actes visés à l’article III ont été commis, le
                 rôle de la Cour est limité par son défaut de compétence en matière pénale.
                 Pour cette raison, la Cour, par exemple, n’a pas capacité pour établir l’exis-
                 tence d’une intention génocidaire, car la convention sur le génocide ne traite
                 de l’intention génocidaire que dans le contexte d’une procédure pénale, en
                 tant qu’élément psychologique nécessaire du crime de génocide et d’autres
                 actes contraires à la Convention. L’intention génocidaire peut certes être
                 déduite d’un ensemble d’événements dénotant un certain comportement,
                 mais pareille déduction demeure la prérogative d’un tribunal pénal compé-
                 tent (le TPIY en l’occurrence). Le rôle de la Cour consiste à déterminer s’il
                 a été suffisamment démontré que des actes proscrits par la convention sur le
                 génocide ont été commis (voir le paragraphe 14 ci‑après). Lorsqu’elle a éta-
                 bli ce fait, la Cour doit alors poursuivre sa principale tâche, qui est d’exami-
                 ner la question de la responsabilité de l’Etat en matière de génocide.
                    11. Dans le présent arrêt, bien sûr, la Cour n’en vient jamais à cette
                 question, puisqu’elle conclut qu’il n’y a pas eu de génocide ni d’autres
                 actes visés à l’article III de la Convention. Je suis d’accord avec cette
                 conclusion, mais j’ai des doutes sur la manière dont la Cour y est parve-
                 nue.
                    12. Lorsqu’elle se penche sur l’existence ou la non‑existence de l’élé-
                 ment matériel (actus reus) et de l’intention spécifique (dolus specialis) du
                 crime de génocide, la Cour aborde des questions pour lesquelles elle est
                 mal outillée. Il est curieux que, dans les parties de l’arrêt consacrées à
                 l’examen au fond de la demande principale et de la demande reconven-

                    7 Voir Application de la convention pour la prévention et la répression du crime de géno‑

                 cide (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), déclara-
                 tion de M. le juge Skotnikov, p. 370‑375.

                                                                                                        200




7 CIJ1077.indb 397                                                                                              18/04/16 08:54

                         application de convention génocide (op. ind. skotnikov)                               200

                 tionnelle, il soit question du génocide plutôt que du crime de génocide. En
                 essayant ainsi de contourner le fait que le défaut de compétence de la
                 Cour en matière pénale, on ne saurait bien entendu « décriminaliser » le
                 génocide, qui reste un crime au regard de la convention sur le génocide.
                 Certes, à propos de la responsabilité de l’Etat en matière de génocide, la
                 clause compromissoire de la Convention — l’article IX — ne contient pas
                 le terme « crime ». Cependant, ce choix rédactionnel ne transforme certai-
                 nement par la « convention pour la prévention et la répression du crime
                 de génocide » en quelque chose d’autre. Il indique plutôt qu’il est bien
                 entendu que les Etats ne peuvent être tenus pénalement responsables.
                    13. En même temps, il est indéniable que les Etats peuvent être tenus
                 responsables de génocide par le mécanisme d’attribution comme, en géné-
                 ral, chaque fois que le droit international érige un acte en crime, un Etat
                 peut être tenu responsable si cet acte criminel est commis par des per-
                 sonnes dont le comportement est susceptible d’engager sa responsabilité.
                 Les règles relatives à la responsabilité de l’Etat à cet égard sont assez
                 claires. Elles sont d’ailleurs citées comme droit applicable dans le présent
                 arrêt (voir le paragraphe 125) 8.
                    14. Dans la présente affaire, pour déterminer si le crime de génocide et
                 d’autres actes énumérés à l’article III de la convention sur le génocide ont
                 été commis, la Cour, au lieu d’insister sur la capacité de mener sa propre
                 enquête, aurait pu se borner à prendre acte de l’issue des procès qui ont
                 eu lieu devant le TPIY. Ces procès, certes, n’ont jamais porté sur des
                 accusations de génocide à l’égard d’événements survenus en Croatie. Je
                 crois utile de rappeler ici que la Cour a reconnu que le TPIY était un tri-
                 bunal pénal international au sens de l’article VI de la convention sur le
                 génocide (Application de la convention pour la prévention et la répression
                 du crime de génocide (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                 C.I.J. Recueil 2007 (I), p. 227, par. 445). Ainsi, dans la présente instance,
                 comme en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro, la Cour
                 était dans une situation « idéale », car, depuis maintenant près d’un quart
                 de siècle, il existe un tribunal pénal international ayant compétence à
                 l’égard de la région concernée et des Etats en cause 9. En fait, dans les
                 deux affaires, la Cour, pour déterminer si le crime de génocide et d’autres

                     8 Heureusement, dans le présent arrêt, la Cour ne reprend pas la notion assez artificielle

                 et inutile qu’elle avait retenue dans l’arrêt de 2007, à savoir que des crimes sanctionnés par
                 la convention sur le génocide pourraient être commis par les Etats eux‑mêmes (Application
                 de la convention pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
                 c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 113‑114, par. 166‑169).
                     9 Il pourrait, théoriquement, se présenter des cas pour lesquels il n’existerait aucun tribunal

                 de ce genre mais où, par exemple, les parties conviendraient qu’un génocide a effectivement été
                 commis ; des cas aussi où le génocide serait tellement patent qu’il n’exigerait pas d’élucidation
                 plus poussée parce qu’il procéderait par exemple de la politique affichée de l’Etat ; ou encore
                 un scénario où les allégations de génocide seraient manifestement inventées de toutes pièces.
                 Dans ces circonstances, la Cour pourrait examiner la question de la responsabilité de l’Etat,
                 ou son absence, sans risquer de s’immiscer dans le domaine de la culpabilité pénale. Cepen-
                 dant, il vaut mieux laisser de telles hypothèses pour d’autres temps qui, je l’espère sincèrement,
                 ne viendront jamais. En d’autres termes, j’espère qu’il ne se présentera jamais de situation qui
                 conduirait la Cour à examiner la responsabilité d’un Etat pour un génocide commis par lui.

                                                                                                               201




7 CIJ1077.indb 399                                                                                                     18/04/16 08:54

                       application de convention génocide (op. ind. skotnikov)         201

                 actes énumérés à l’article III de la Convention avaient été commis, s’est
                 amplement appuyée (plus, en fait qu’elle n’a voulu le reconnaître) sur les
                 conclusions du TPIY, qu’elle n’a jamais contredites. Aujourd’hui comme
                 en 2007, l’invocation de ces conclusions a été décisive lorsque la Cour a
                 formulé ses conclusions sur la commission d’actes génocidaires.



                 (Signé) Leonid Skotnikov.




                                                                                       202




7 CIJ1077.indb 401                                                                            18/04/16 08:54

